                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                                     )
DOUGLAS BERNSTEIN, ELAINE INGULLI,                   )   Civil Action No. l 9-cv-7541-ALC-SLC
TERRY HALBERT, EDWARD ROY, LOUIS                     )
PENNER, and ROSS PARKE, as personal                  )   STIPULATION AND
representative fTHE E A E OF ALI ON                  )   PROTECTIVE ORDER
CLARKE- TEWA RT, on behalf of themselves
and others similarly situated,                       )
                                                     )
                                 Plaintiffs,         )
                                                     )
        vs.                                          )
                                                     )
CENGAGE LEARNING, INC.,                              )
                                                     )
                                 Defendant.          )
___________                                          )


        WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

        ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.         Counsel for any party may designate any document or information, in whole or in

pa1i, as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client in information that is proprietary, a trade secret or otherwise

sensitive non-public information.         Information and documents designated by a party as

confidential will be stamped "CONFIDENTJAL."

        2.         The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.




714430Iv1/016320
            3'        In the event a party challenges another party's designation of confidentiality,

    counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

    tlie challenging party may seek resolution by the Court. Nothing in this Protective Order

    constitutes an admission     by any party that Confidential Information disclosed in this case         is

    relevant or admissible. Each party reserves the right to object to the use or adrnissibility of the

    Confi dential Information.

            4.        The parties should meet and confer      if   any production requires a designation of

    "For Attorneys' or Experts' Eyes Only." All other documents designated as "CONFIDENTIAL"

    shall not be disclosed to any person, except:

                      a.     The requesting party and counsel, including in-house counsel;

                      b.     Employees     of such counsel   assigned    to and necessary to assist in    the

                             litigation;

                      c.     Consultants   or experts assisting in the prosecution or defense of         the

                             matter, to the extent deemed necessary by counsel;and

                      d.     The Court (including the mediator, or other person having access to any

                             confidential Information by virtue of his or her position with the court).

           5.         Before disclosirrg or displaying the Confidential Information        to any person,
counsel must:

                      a.    Inform the person       of the   confidential nature   of the information     or

                            documents;

                      b.    Infonn the person that this Court has enjoined the use of the information

                            or documents by him/her for any purpose otlrerthan this litigation and lias




7   l4430lvl/016320
                                                       2
                            enjoined the disclosure      of the infonnation or documents to any other

                            person; and

                      c.    Require each such person to sign an agreement to be bound by this Order

                            in the form attached as Exhibit A.

          6.          The disclosure   of a document or information          without designating   it   as


"Confidential" shall not constitute a waiver              of the right to   designate such document or

information as Confidential Information.           If   so designated, the document or information shall

thenceforth betreated as Confidential Information subjectto all theterrns of this Stipulation and

Order.

           7.         If a party inadvertently   discloses Confidential Infonnation, the party should

immediately inform the other parties and take steps necessary to remediate the inadvertent

disclosure.

           8.         Any Personally Identifying Information ("PII") (e.g., social security numbers,

financial account nunrbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving pafty in a manner that is secure and

confidential and shared only with authorized individuals in a secltre manner. The producing

pafty may specify the rninimal level of protection expected in the storage and transfer of its

information. In tlre event the party who received PII experiences a data breach, it                shall

immediately notify the producing parly            of    same and cooperate   with the producing party to

address and rernedy the breach. Nothing herein shall preclude the producing party from

asserting legal clairns or constitute a waiver of legal rights and defenses in the event of litigation

arising out of the receiving party's failure to appropriately protect PII from unauthorized

disclosure.




7   l4430lvl/016320                                      J
          9.        Pursuant to Federal Rule of Evidence 502,the production of privileged or work-

 product protected documents or corlmltnications, electronically stored information ("ESI") or

 information, whether inadveftent or otherwise, shall not constitute a waiver of the privilege or

 protection from discovery in this case or in any other federal or state proceeding. This Order

 shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

 502(d). Nothing contained herein is intended to or shall serve to limit a party's right to conduct      a

review of documents, ESI or infonnation (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected inforrnation before production.

          10.       Notwithstanding the designation of information as "Confidential" in discovery,

there is no presumption that such information shall be filed with the Court under seal. The

parties shall follow the Couft's procedures for requests for       filing under   seal.

          11.       At the conclusion of litigation, Confidential Information and any      copies thereof

shall be prornptly (and in no event later than 30 days after entry of final judgment no longer

subject to further appeal) returned to the producing party or certified as destroyed, except that the

pafties' counsel shall be permitted to retain their working files on the condition that those files

will   rernain protected.

          12.       Nothing herein shall preclude the pafties from disclosing rnaterial designated to

be Confidential Information         if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED.

Dated : Febrr"rary    1   4, 2020


                                                               pana Sriri      (admitted pro hac vice)
                                                            Steven G. Sk ver (adrnitted pro hac vice)
                                                           Rohit D. Nath (admitted pro hac vice)
                                                           SUSMAN GODFREY L.L.P.
                                                           1900 Avenue of the Stars. SLrite 1400



7 144301v11016320
                                                       4
                          Los Angeles, CA 90067-6029
                          Telephone: 3 I 0-789-3 I 00
                          Facsimile: 3 1 0-789-3 I 50
                          ksrin ivasan@susman godfrey.com
                          sskl av er@su s m an god frey. com
                          rn ath (@susm an   godfrey.com

                          Chanler A. Langham
                          SUSMAN GODFREY L.L.P.
                          1000 Louisiana Street, Suite 5100
                          Houston, TX77002-5096
                          Telephone: 7 13 -651 -9366
                          Facsimile : 7 13-65 4-6666
                          cl an gham @s u sm an g o d frey.   co   m

                          Arun Subramanian
                          SUSMAN GODFREY L.L.P.
                          1301 Avenue of the Americas, 32nd Floor
                          New York, NY 10019-6023
                          Telephone: 212-336-8330
                          Facsimile: 212-336-8340
                          asubram an ian@susm an god frey. com

                          Attorneyfor Plaintffi




7   144301v1/016320   5
                                James F. Rittinger
                                Andrew L. Fish
                                G Jenn C. Edwards
                                Jennifer Philbrick McArdle

                                DUANE MORRIS LLP
                                230 Park Avenue, Suite 1130
                                New York, NY 10169
                                Telephone: 212-818-9200
                                Facsimile: 212-818-9606
                                JFRittinger@duanemorris.com
                                ALFish@duanemorris.com
                                GCEdwards@duanemorris.com
                                JPMcArdle@duanemorris.com

                                Attorneys for Defendant



Dated: New York, New York
February 24, 2020

                                       SO ORDERED.




                                       SARAH L. CAVE
                                       United States Magistrate Judge




7144301 vl/016320           6
                                                   Exhibit A

                                                   Aqreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled "CONFIDENTIAL" are confidential
by Order of the Court.

            I hereby    agree that   I will not disclose any information contained in such
                                                                                   documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.

DATED:




Signed in the presence of:




(Attorney)




'1   l4430lv 11016320                                   7
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, I caused the foregoing Stipulation and Proposed

Protective Order to be served via the Electronic Case Filing (ECF) system in the United States

District Court for the Southern District of New York, on all parties registered for CM/ECF in the

above-captioned matter.


                                                    /s/ Rohit Nath                              .




                                                    Rohit Nath
